 NEWSPAPER & MAIL DELIVERERS (NEW YORK NEWS)Newspaper and Mail Deliverers' Union of New YorkCity and Vicinity and New York News Inc. andNew York Mailers Union Number 6, Interna-tional Typographical Union, AFL-CIO. Case29-CD-3 1630 April 1984DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISThe charge in this Section 10(k) proceeding wasfiled 17 May 1983 by the Employer, alleging thatthe Respondent, Newspaper and Mail Deliverers'Union of New York City and Vicinity (Drivers),violated Section 8(b)(4)(D) of the National LaborRelations Act by engaging in proscribed activitywith an object of forcing the Employer to assigncertain work to employees it represents rather thanto employees represented by New York MailersUnion Number 6, International TypographicalUnion, AFL-CIO (Mailers). The hearing was held20 September 1983 before Hearing Officer Jane B.Jacobs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.I. JURISDICTIONThe Company, a New York corporation, is en-gaged in the production, distribution, and sale ofnewspapers at various facilities, including its facili-ty in Brooklyn, New York. The Company annuallyreceives gross revenue from its publishing oper-ations exceeding $200,000, and holds membershipin, and subscribes to, interstate news services, pub-lishes nationally syndicated features, and advertisesnationally sold products. The parties stipulate, andwe find, that the Employer is engaged in com-merce within the meaning of Section 2(6) and (7)of the Act and that Drivers and Mailers are labororganizations within the meaning of Section 2(5) ofthe Act.11. THE DISPUTEA. Background and Facts of DisputeThe Company publishes and distributes the NewYork Daily News and the New York SundayNews. Although the main section of the two news-papers remains the same, the Company publishesdifferent editions for New York City's five bor-270 NLRB No. 53oughs, for Nassau and Suffolk counties, and forNew Jersey. The Company's Manhattan andBrooklyn plants currently' produce many of theeditions. In 1982 the Company developed a reorga-nization plan that entailed opening two new plantsand closing the Manhattan plant. In early 1983 theCompany decided to transfer production of itsStaten Island edition from the Manhattan operationto the Brooklyn plant as part of its plan to phaseout the Manhattan operation and print all city edi-tions at the Brooklyn plant. On 16 March the Com-pany informed the Unions by letter that the trans-fer would be effective 23 March.1The Drivers re-plied by letter dated 18 March that, unless theCompany assigned jurisdiction over certain workassociated with the transfer to Drivers-representedemployees, it would strike. On 23 March the Com-pany began production of its Staten Island editionat the Brooklyn plant, using Drivers-representedemployees to perform the claimed work.The Company uses large presses to print itsnewspapers. Each press is linked by a conveyor toequipment and machinery known as a stacker line,which is located in the "mailroom." After newspa-pers arrive at a stacker line they pass through acounting machine; a stacking machine then stacksthem into bundles. On some lines the conveyor car-ries the bundles to a tying machine, which ties thebundles with plastic or wire. The number of news-papers in a bundle varies according to the thicknessof the particular edition being printed. An automat-ed stacker line transports the tied bundles on addi-tional conveyor belts directly to loading docks.Nonautomated stacker lines do not extend to load-ing docks; consequently, bundles on such linesmust be manually removed and distributed.Drivers-represented routemen transport and de-liver newspapers from the printing plant to"drops." The number of newspapers assigned to aparticular drop varies, but in almost every instancethe routeman must determine for each drop thenumber of bulk bundles required, plus an additionalnumber of newspapers to make up the predesignat-ed total. If, for instance, a given drop takes 160newspapers, and the bundles that day consist of 75,the routeman delivers 2 bundles and an "oddbundle" of 10 newspapers that are tied manually.Newspapers used to supplement orders are called"odds" or "odd bundles."The method of making odds differs significantlyin the Manhattan and Brooklyn plants. At Manhat-tan, most of the stacker lines are automated. Driv-ers-represented employees remove tied bundlesfrom nonautomated lines, put the bundles on roll-' All dates are in 1983.307 DECISIONS OF NATIONAL LABOR RELATIONS BOARDing tables, and roll the tables to a central distribu-tion center, where Drivers-represented deliveryclerks are stationed. The clerks, who account forand dispense newspapers in the center, assign thetables to routemen, who roll them to loading docksand place the bulk bundles into their trucks. Mail-ers-represented employees, however, removeuntied bundles from nonautomated lines and rollthem to the distribution center, where the deliveryclerks assign them to routemen in the same fashionas the tied bundles. The routemen use the untiedbundles to make odds, and the tied bundles for"bulk" delivery.Because only 4 of Brooklyn's 12 stacker lines areautomated, many more tables are used there totransport the newspaper bundles from nonautomat-ed lines. The conveyor takes all newspapersthrough tying machines. Drivers remove the tiedbundles from the line and place them on rollingtables. Because the Brooklyn plant has no centraldistribution center, Drivers-represented clerks arestationed throughout the mailroom. Drivers-repre-sented employees roll the tables to the deliveryclerks, who count the papers, determine how manyare needed for bulk delivery and for odds makeup,and assign them to Drivers-represented routemen.These assignments occur in the mailroom near thestacker lines. After routemen obtain their newspa-pers, they proceed to any accessible area within themailroom and cut open some of the tied bundles tomake up odds. The Brooklyn process, unlike Man-hattan's, does not use Mailers-represented employ-ees to remove any bundles from the stacker lines,either for bulk delivery or for odds makeup; onlyDrivers-represented employees transport bundlesfrom the stacker line to the clerks.When the Company permanently transferred itsStaten Island edition from Manhattan to Brooklynin March 1983, it retained the Brooklyn procedurefor assembling odds. During the decade preceding1982, the Company occasionally produced at theManhattan plant editions normally printed at theBrooklyn plant; conversely, sometimes a Brooklynedition was temporarily moved to the Manhattanplant. Without exception, the Company producedand distributed the transferred editions using thesystem where the edition was printed.B. Work in DisputeThe disputed work involves removing newspa-pers from nonautomated stacker lines and deliver-ing them on rolling tables to employees who usethe newspapers to make up odd bundles at theCompany's facility in Brooklyn, New York.C. Contentions of the PartiesThe Company contends that the work should beawarded to Drivers-represented employees basedon company preference and past practice, area andindustry practice, economy and efficiency of oper-ation, and safety. Drivers contends that the workshould be awarded to employees it represents,based on its collective-bargaining agreement withthe Company, company preference and past prac-tice, area and industry practice, and economy andefficiency of operation. Mailers contends that thework should be awarded to Mailers-representedemployees based on its collective-bargaining agree-ment and past practice at the Manhattan plant.D. Applicability of the StatuteThe parties have stipulated, and uncontrovertedevidence supports the stipulation, that Drivers in-formed the Company that, unless the disputedwork were assigned to Drivers-represented em-ployees, Drivers would strike. The parties also stip-ulated that there is no agreed method of voluntaryresolution of this dispute. We therefore find reason-able cause to believe that a violation of Section8(b)(4)(D) has occurred and that there exists noagreed method for voluntary adjustment of the dis-pute within the meaning of Section 10(k) of theAct. Accordingly, we find that the dispute is prop-erly before the Board for determination.E. Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors. NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting), 364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1743 (J. A. Jones Construction),136 NLRB 1402 (1962).The following factors are relevant in making thedetermination of this dispute.1. Certification and collective-bargainingagreementsThere is no evidence that the Board has certifiedeither Drivers or Mailers as the collective-bargain-ing representative for a unit of the Company's em-ployees.The Mailers' jurisdictional clause, at section 3(a)of its collective-bargaining agreement with theCompany, provides that jurisdiction "heretoforerecognized shall be preserved," and that the Com-pany and Union intend that the agreement "neither308 NEWSPAPER & MAIL DELIVERERS (NEW YORK NEWS)take away nor add to such jurisdiction." The juris-dictional description which follows, at section 3(b),preserves all "mailing work," but precludes eitherparty from invoking the jurisdictional description"to change present work." Section 3(c) reads:"Both parties to this Agreement wish to preserveduring its lifetime the historical jurisdiction of NewYork Mailers' Union No. 6 in the plants of thePublishers signatory." Section l(k) is a general pro-vision referring to the parties' "historical rights"and their mutual desire to preserve them "to thegreatest possible extent." A separately executedmemorandum of agreement establishes "manninglevels" for certain work, but section H of the docu-ment specifically excludes from those provisions"the handling of loose or tied bundles for deliverydept. odds by employees covered by the Contract."It is readily apparent that none of these provisionsgrants the claimed work to Mailers-represented em-ployees, and section 3(c) preserves Mailers jurisdic-tion only as it has historically existed in particularcompany plants.The Drivers' collective-bargaining agreementwith the Company is silent as to jurisdiction of thework in dispute, and section 2, under "OccupationCoverage," contains no language specifying thatthe work belongs to employees it represents. Sec-tion 2-H.1 reads in pertinent part: "Conditions andmethods of operation now prevailing in the respec-tive mailrooms of the Publishers shall not be dis-turbed insofar as they affect the jurisdiction of theseveral unions operating in the mailrooms." Thisprovision fixes jurisdictional lines as they have tra-ditionally existed at, in this instance, the Brooklynplant. Accordingly, we find that this factor favorsassignment of the disputed work to Drivers-repre-sented employees.2. Company preference and past practiceThe Company has assigned the work to employ-ees represented by Drivers, and the assignment isconsistent with longstanding practice at the Brook-lyn plant. The Company prefers this assignment.This factor therefore favors an award to employeesrepresented by Drivers.3. Area and industry practiceNo significant evidence was introduced at thehearing establishing an area or industry practice forthe disputed work. Therefore, this factor does notfavor an assignment to employees represented byeither Union.4. Relative skillsBecause performance of the work requires nospecial skills, this factor favors assignment neitherto Drivers-represented nor Mailers-represented em-ployees.5. Economy and efficiency of operationsThe Brooklyn operation, unlike Manhattan's, tiesall bundles on the stacker lines. They are thenloaded and transported to delivery clerks for as-signment. A clerk assigns the bundles to a route-man, who cuts the tie on some of the bundles toassemble his odds for that day's delivery. Assign-ment of the disputed work to Mailers-representedemployees would require the Company to distin-guish between bulk and odds bundles as the bun-dles leave the lines to be loaded. Separation of bulkand odds bundles at that juncture is unnecessaryand inefficient. Further inefficiency would resultfrom the Company's having to hire Mailers-repre-sented employees to perform the work. As thoseemployees loaded and transported odds bundles tothe clerks, Drivers-represented employees wouldhave no work to do. Similarly, Mailers-representedemployees would stand idle while Drivers-repre-sented employees loaded and transported bulk bun-dles. Consequently, more employees would bedoing the same work currently performed by Driv-ers-represented employees, and it would be doneless efficiently. Accordingly, we find that thisfactor favors an award to employees representedby Drivers.6. SafetyEvidence was adduced that the rolling tablessometimes cause hand and finger injuries. TheCompany and the Drivers contend that the inci-dence of such injuries would rise if the disputedwork were assigned to Mailers-represented employ-ees, due to increased mailroom traffic. Because theevidence in support of this contention is whollyspeculative, we cannot say that this factor favorsassignment of the work in dispute to employeesrepresented by either Union.ConclusionsAfter considering all the relevant factors, weconclude that employees represented by Driversare entitled to perform the work in dispute. Wereach this conclusion relying on the collective-bar-gaining agreement between the Company and theDrivers, company preference and past practice, andeconomy and efficiency of operation. In makingthis determination, we are awarding the work toemployees represented by Drivers, not to thatUnion or its members. The determination is limitedto the controversy that gave rise to this proceed-ing.309 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.Employees of New York News Inc. representedby Newspaper and Mail Deliverers' Union of NewYork City and Vicinity are entitled to perform thework of removing newspapers from nonautomatedstacker lines and delivering them on rolling tablesto employees who use the newspapers to make upodd bundles at the Company's facility in Brooklyn,New York.310